In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 15-713V
                                   Filed: September 15, 2015

* * * * * * * * * * * * * * * *                              UNPUBLISHED
THOMAS SHINSKEY,              *
                              *                              Special Master Gowen
          Petitioner,         *
                              *                              Joint Stipulation;
v.                            *                              Attorneys’ Fees and Costs
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Mindy M. Roth, Britcher, Leone & Roth, LLC, Glenn Rock, NJ, for petitioner.
Heather L. Pearlman, United States Department of Justice, Washington, DC, for respondent.

              DECISION ON INTERIM ATTORNEYS’ FEES AND COSTS1

        On July 9, 2015, Thomas Shinskey (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that as a result of receiving a Diptheria-Tetanus-Pertussis (“DTP”) vaccine on July 30, 2012, he
developed Guillain-Barré Syndrome. Petition at Preamble.

       On September 11, 2015, the parties filed a stipulation concerning interim attorneys’ fees
and costs. Petitioner requests a total award of interim attorneys’ fees and costs in the amount of

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
$5,648.87. Stip. for Fees and Costs ¶ 3. Respondent does not object. Id. In accordance with
General Order #9, petitioner’s counsel represents that petitioner did not incur any reimbursable
costs in pursuit of this claim. Id. at ¶ 4.

       The Vaccine Act permits an award of reasonable interim attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned
GRANTS the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) A check jointly payable to petitioner and to petitioner’s attorney, Mindy M. Roth,
           of Britcher, Leone & Roth, LLC, in the amount of $5,648.87.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.


                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2